Exhibit 10.1

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

SHARE PURCHASE PLAN

 

1. Purpose

 

The Washington Real Estate Investment Trust Share Purchase Plan (the “Plan”) is
intended to provide a means by which persons who serve as Trustees of, but who
are not employees of, Washington Real Estate Investment Trust (the “Trust”)
(individually, the “Trustee” and collectively, the “Trustees”), may increase
their proprietary interest in the success and progress of the Trust as the
owners of the Trust’s common shares (the “Common Shares”).

 

2. Administration and Consent to Plan Terms

 

The Plan shall be administered by the Management Committee of the Trust (the
“Management Committee”) which shall be composed of the Trust’s President, its
Chief Financial Officer, and its Chief Accounting Officer. Each Trustee who
elects to participate in the Plan shall designate an Agent to perform the
functions and have the responsibilities assigned to the Agent with respect to
the purchase of Common Shares. The Management Committee shall have the right to
change the Agent appointed by a particular Trustee, but only with the prior
written consent of the affected Trustee.

 

Notwithstanding any other provision to the contrary contained herein, each Agent
shall have all authority to determine the time of open market purchases, the
prices at which such open market purchases are made, the manner of such open
market purchases and the selection of brokers or dealers (which may include the
Agent) to make such purchases on behalf of the Trustee who designated such Agent
pursuant to this Paragraph 2.

 

All costs and expenses incurred in purchasing Common Shares pursuant to the Plan
shall be paid by the Trust, including each Agent’s reasonable brokerage fee for
the acquisition of such Common Shares.

 

The consent of the Trust to the terms and conditions of the Plan shall be
evidenced by the signature of one of its authorized officers to this Plan. The
consent of each participating Trustee and his or her designated Agent to the
terms and conditions of the Plan shall be evidenced by their signatures or the
signatures of their authorized representatives to a Share Purchase Agreement
(the “Agreement”), the Form of which is attached hereto as Exhibit A.



--------------------------------------------------------------------------------

3. Eligibility

 

The only individuals eligible to participate in the Plan shall be the Trustees
of the Trust, provided, however, that a Trustee may not participate if that
Trustee would, immediately after a purchase of shares under the Plan, own
shares, and/or options to purchase shares, possessing five percent or more of
the total combined voting power or value of all classes of shares of the Trust
or of any subsidiary (applying the rules of Section 424(d) of the Internal
Revenue Code in determining share ownership).

 

4. Shares

 

The shares subject to purchase under the Plan shall be outstanding Common Shares
purchased in the open market, provided, however, that if the Trust provides
notice to the Agents at least three business days prior to the Purchase Date,
the shares shall be purchased from the Trust at a purchase price equal to the
average of the closing price of the shares, as reported by the American Stock
Exchange, or if the shares are no longer traded on the American Stock Exchange,
by such other exchange or market on which the shares are then traded, for the
five trading days immediately prior to the Purchase Date.

 

5. Participation

 

Each participating Trustee shall continue to participate until his or her
voluntary withdrawal from the Plan, resignation as a Trustee, non-reelection as
a Trustee, death or disability.

 

6. Contributions

 

From and after the date of participation, a portion of each participating
Trustee’s compensation, even to the extent of his or her full compensation,
which would otherwise be paid in cash to such Trustee for serving as a member of
the Board of Trustees of the Trust (the “Board of Trustees”) and for attending
regular and special meetings of the Board of Trustees and any applicable
committee meetings of the Board of Trustees (the “fees”) shall be retained by
the Trust and allocated to an account on behalf of each such Trustee to be used
to purchase a specified number of Common Shares (the “Designated Number of
Shares”) per month for such Trustee, as designated by such Trustee in his or her
Agreement and as described below.

 

7. Purchase of Common Shares

 

On the last trading day of each month (the “Purchase Date”), the Trust shall
transfer from each participating Trustee’s account to his or her designated
Agent an amount equal to the estimated purchase price of the Designated Number
of Shares to be purchased in the open market with respect to such month. In
addition, the Trust shall transfer such additional amount to each Agent as may
be necessary to pay such Agent’s commission with respect to the acquisition of
such Designated Number of Shares. The amount needed to pay each such Agent’s
commission shall be paid directly by the Trust



--------------------------------------------------------------------------------

and shall not be withdrawn from the Trustees’ accounts. To the extent that the
existing balance in a Trustee’s account is not sufficient to acquire the
Designated Number of Shares on his or her behalf, the full balance of the
account shall be transferred to his or her Agent to purchase such number of
whole shares as is possible given the then existing balance in such Trustee’s
account. His or her Agent shall cause the proceeds received from the Trust to be
applied to the open market purchase of Common Shares on such Trustee’s behalf.

 

At any time prior to a Purchase Date, the Board of Trustees may terminate the
Plan without any obligation whatsoever to the Trustees, other than to refund to
them, without interest, any sum accumulated for them.

 

8. Distributions from the Plan

 

(a) As soon as practicable after the end of each month, any residual cash
balance in a Trustee’s account after the monthly transfer to his or her Agent,
described in Paragraph 7 above, shall be distributed to such Trustee.

 

(b) At such time as a covered individual shall cease to be a Trustee for any
reason other than death, any cash credited to his or her account under this Plan
shall be distributed to such individual as soon as practicable after such
termination of participation.

 

(c) In the event of a Trustee’s death, any cash credited to his or her account
as of the end of the month in which such death occurred shall be applied to the
purchase of Common Shares under the terms of the Plan. After such shares are
purchased, all such shares and any remaining cash credited to such account shall
be distributed as soon as practicable thereafter (i) to the beneficiary
designated by such Trustee, or (ii) if no such designation shall have been made
or if a designated beneficiary does not survive such Trustee, to his or her
estate. Any designation of beneficiary (which may be any person, trust or other
entity) may be made, revoked or amended solely by the Trustee at any time, which
designation shall be effective upon receipt by the Management Committee.

 

9. Amendment of the Plan

 

The Board of Trustees may from time to time alter, amend, suspend or discontinue
the Plan except that no alteration or amendment shall be made more than once in
every twelve-month period with respect to the dates on which Common Shares shall
be purchased for each participating Trustee’s account.

 

10. Miscellaneous

 

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board of Trustees to nominate any of the Trustees covered by this Plan for
reelection by the Trust’s shareholders.



--------------------------------------------------------------------------------

(b) The Plan and all determinations made and actions taken pursuant to the Plan
shall be interpreted, constructed, and enforced in accordance with the laws of
the State of Maryland, including any questions of choice of law.

 

11. Effective Date

 

The effective date of the Plan shall be October 28, 1997.

 

IN WITNESS WHEREOF, the Trust, by its duly authorized officer, has executed the
Plan as of October 28, 1997.

 

ATTEST:

      WASHINGTON REAL ESTATE         INVESTMENT TRUST          

/s/ Laura M. Franklin

      By:     /s/ Larry M. Finger



--------------------------------------------------------------------------------

Exhibit A

 

Washington Real Estate Investment Trust

Share Purchase Agreement

 

This Agreement made this          day of                         , 199    , by
and between Washington Real Estate Investment Trust  (the “Trust”),
                                     (the “Trustee”), and
                                     (the “Agent”).

 

1. The Trustee hereby designates                                      as his/her
Agent, pursuant to the terms and provisions of the Washington Real Estate
Investment Trust Share Purchase Plan (the “Plan”), to perform the functions and
have the responsibilities assigned to the Agent under the Plan with respect to
the purchase of Common Shares on the Trustee’s behalf. Said Agent shall have all
authority to determine the time of open market purchases, the prices at which
such open market purchases shall be made, the manner of such open market
purchases, and the selection of brokers or dealers (which may include the Agent)
to make such purchases on behalf of the Trustee.

 

2. The Trustee hereby elects, pursuant to the terms and provisions of the Plan,
to use a portion of his/her compensation, even to the extent of his/her full
compensation, which would otherwise be paid in cash to him/her for serving as a
member of the Board of Trustees of the Trust (the “Board of Trustees”) and for
attending regular and special meetings of the Board of Trustees and any
applicable committee meetings of the Board of Trustees to purchase, through
his/her designated Agent, shares of the Trust’s common shares (the “Common
Shares”).

 

3. The number of Common Shares which will be purchased each month shall be equal
to the lesser of (i)                      shares or (ii) such number of whole
shares as may then be purchased through the existing balance in the Trustee’s
account under the Plan.

 

4. The purchase price for the Common Shares shall be remitted by the Trust to
the Agent from the Trustee’s account under the Plan each month pursuant to
instructions from the Agent. All other costs and expenses incurred in purchasing
Common Shares pursuant to the Plan shall be paid by the Trust, including Agent’s
reasonable brokerage fee for the acquisition of such Common Shares on the
Trustee’s behalf.

 

5. Trustee and Agent acknowledge by execution of this Agreement that they have
received a copy of the Plan and agree to be bound by the terms and provisions of
the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

ATTEST:

  WASHINGTON REAL ESTATE     INVESTMENT TRUST      

--------------------------------------------------------------------------------

 

By:     

--------------------------------------------------------------------------------

     

ATTEST:

  AGENT:      

--------------------------------------------------------------------------------

 

By:             

--------------------------------------------------------------------------------

     

WITNESS:

  TRUSTEE      

--------------------------------------------------------------------------------

 

By:             

--------------------------------------------------------------------------------